Citation Nr: 0933812	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-16 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

Procedural history

On December 23, 1998, the Veteran filed a claim of 
entitlement to service connection for PTSD.  In a January 
2001 rating decision, the RO granted service connection for 
PTSD and assigned a 30 percent rating therefor, effective 
December 23, 1998.  In June 2001, the Veteran through counsel 
disagreed with the assigned disability rating and also filed 
a claim of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).

In a May 2002 rating decision, the RO increased the rating 
for PTSD to 70 percent, again effective December 23, 1998; 
and awarded TDIU, effective as of November 1, 2000.  In April 
2003, the Veteran indicated disagreement with the 70 percent 
rating for PTSD and with the November 1, 2000 effective date 
for the award of TDIU.  He was thereafter furnished, in April 
2004, with a statement of the case (SOC) that pertained only 
to the claim of entitlement to an earlier effective date for 
the award of TDIU.  He perfected his appeal as to the earlier 
effective date issue by submitting a substantive appeal in 
May 2004.

In January 2006, the Board denied the Veteran's claim for an 
effective date earlier than November 1, 2000 for the award of 
TDIU; and remanded the issue of entitlement to an initial 
evaluation in excess of 70 percent for service-connected PTSD 
to the RO for preparation of a SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999) [holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued].  

The Veteran appealed the January 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In May 2009, the Court remanded this case to the 
Board.  The Court stated the Board erred in its January 2006 
decision because it did not remand the effective date issue 
along with the increased rating claim.  

Meanwhile, the RO provided the Veteran a SOC concerning his 
claim for an initial rating in excess of 70 percent for 
service-connected PTSD in April 2006, and the Veteran 
perfected an appeal as to that issue by filing another VA 
Form 9 in June 2006.  That issue was returned to the Board 
and was denied in a March 16, 2009 Board decision.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2008).

As is evident from the procedural history narrated above, the 
Board's March 16, 2009 decision as to the increased rating 
claim has been overtaken by events, specifically the May 6, 
2009 Court decision.  

In order to ensure that the Veteran is afforded due process 
of law, the Board hereby vacates its decision of March 16, 
2009.  A subsequent decision addressing the merits of 
entitlement to an initial rating in excess of 70 percent for 
service-connected PTSD and entitlement to an effective date 
earlier than November 1, 2000 for the award of TDIU will be 
issued in its place.  

In April 2009, the Veteran through counsel filed a motion for 
reconsideration of the Board's March 16, 2009 decision 
pursuant to 38 C.F.R. § 20.1000(a).  Under the circumstances, 
the Veteran's motion for reconsideration is rendered moot.  

The Board's March 16, 2009, decision denying entitlement to 
an initial disability rating in excess of 70 percent for 
service-connected PTSD is vacated.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


